department of the treasury internal_revenue_service washington d c date feb contact person contact number ope edit o uniform issue list legend d fo t m xx dear sir or madam this is in reply to your letters of date and date for rulings that the transactions described below will not constitute any act of self-dealing under sec_4941 of the internal_revenue_code or any taxable_expenditure under sec_4945 of the code f is exempt from federal_income_tax under sec_501 of the code and is a private_foundation under sec_509 of the code f was created pursuant to the will of decedent d who died in a living_trust created by d during d’s lifetime that is not a part of d's probate_estate m is a trustee of f and of t t is m as of t excepting any against such liabilities incurred t will wind up its affairs by distributing all of its remaining assets of about x dollars to f pursuant to d's will under the state probate code a distributee of amounts from trust t can be required to return amounts distributed to it to the extent that claims arise against the trust including taxes and other claims against the estate or the decedent from which the trust f and t will enter into an agreement whereby f will indemnify t and its acquired its property trustees such such administration intentional misconduct no indemnity payment wili be made unless and until a court with jurisdiction over t under the probate code such as the california probate_court issues its order approving t's entering into this agreement and the payments satisfy such agreement and court order f's taking of such assets will be subject_to a statutory lien by operation of the state probate law pursuant to which f may have to return some or all of the assets received from t to one or more not assets subsequent claims including back taxes could possibly be asserted against t or its transferee f you represent that reasonable efforts have been made to determine any claimant s of t's assets and there are no known substantial claims pending or fiduciaries such as m following t's distribution of its assets to by them in connection with claimants who might establish yet known possible gross negligence or resulting claims from such right the to f gab f t and m request rulings that no act of self-dealing under sec_4941 of the code will arise on account of entering into the agreement or the foundation making payments required under california probate code section under the agreement or otherwise there will not be a taxable_expenditure under sec_4945 of the code with respect to any probate code section under the agreement or california payment made under otherwise sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_4941 of the code imposes an excise_tax to be paid_by a disqualified_person under sec_4946 of the code as to a private_foundation who participates in an act of self- dealing with such private_foundation section a of the code imposes an excise_tax to be paid_by a private_foundation manager who participates in a disqualified_person where the foundation_manager knows that such act is an act of self-dealing under sec_4941 of the code of self-dealing between a private_foundation and act an sec_4941 of the code provides that an act of self-dealing includes a transfer to or use by a disqualified_person of any assets of a private_foundation sec_4941 of the code and sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations provide that the transfer of or personal_property by a disqualified_person to a private_foundation will be an act of self-dealing if the private_foundation takes the property subject_to a mortgage or similar lien which a disqualified_person placed on the property within the 10-year period ending on the private_foundation the term similar lien includes but is not limited to deeds of trust and vendors’ liens but does not include any other lien if such lien is insignificant in relation to the fair_market_value of the property transferred the date of the transfer to real sec_53 d -2 f of the regulations provide that the existence of an incidental or tenuous benefit to a disqualified_person from the use of the assets of a private_foundation does not constitute an act of self-dealing under sec_4941 of the code x the f_supp n of the contribution as v united_states individual's contribution to in george m underwood jr d texas date an individual made a contribution to a private_foundation subject_to the condition that he could deduct all a charitable donation the the foundation exceeded the service determined that maximum_deductible_amount and disallowed part under the donor's condition of the gift the private_foundation returned to the donor the amount of the contribution that was disallowed as a deduction with the understanding that the individual would contribute the funds to the court held that because the individual's donation was conditioned on the deductibility of the contributions the private foundation's refund of the nondeductible amount to the donor was a return of the amount which the foundation was not entitled to keep and thus such return of the donated pursuant to the conditional gift did not constitute any use of the assets by the foundation or the donor in any act of self-dealing under sec_4941 of the code a donee qualified for the further deductible amount his claimed deduction of sec_4945 a of the code imposes excise_tax to be paid_by a private_foundation that makes a taxable_expenditure under sec_4945 of the code sec_4945 a of the code imposes excise_tax to be paid_by a private_foundation manager who knowingly agrees to make a private foundation's taxable_expenditure under sec_4945 of the code unless such agreement is not willful and is due to reasonable_cause sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than purposes under sec_170 b of the code which includes charitable and other exempt purposes sec_53_4945-6 of the regulations provides that a taxable_expenditure under sec_4945 of the code is directed to the type of expenditure for a nonexempt purpose that would cause loss of the private foundation's tax exemption sec_53_4945-6 of the regulations provides that a taxable_expenditure under sec_4945 of the code is not directed to a foundation's reasonable expenses with respect to obtaining funds for its exempt purposes private_foundation f will take the assets from decedent's living_trust t subject_to the condition in the agreement for indemnity that f will return any portion of the assets to any existing but now unknown valid claimant of t's assets for whom there would be a statutory lien on the assets by operation of the state probate law you represent that reasonable efforts over time have been made on behalf of f t and m to determine any claimant s of t's assets and there are no known substantial claims pending a valid claimant arises f's return of some or all of the assets to such valid claimant will be an action required by state law taken with approval by the state court if ie f's duty to refund and indemnify t and or m under the agreement does not constitute a on the property transferred under the agreement within the mortgage or similar lien meaning of sec_4941 of the code although the agreement constitutes a lien on the property in the ordinary sense of the term the term mortgage or similar fien generally involves a volitional act the property whereas the equitable lien arises by operation of law since the agreement merely restates and clarifies the terms of the equitable lien and since any refund will be made only upon a court determination before the refund is made that the trustee has an enforceable lien regardless of the agreement for these expenses against the trust property transferred to f the agreement and any refund under it will not involve a transfer to or use by or for the benefit of a disqualified_person of the income or assets of f the benefit to t or m is incidental to their legal right to indemnification under state law by the disqualified_person in placing the lien on similarly any refunded assets under the agreement will code be expenditures_for noncharitable purposes under will necessary administrative expenses any such refunds will not constitute grants and thus f need not exercise expenditure_responsibility under sec_4945 of the code with respect to them not but section the be of accordingly we rule that as to t and m the making of the agreement and any refund by f to t or m of all or a portion of the distribution f receives in accordance with the agreement will constitute neither an act of self-dealing under sec_4941 of the code nor a taxable_expenditure under sec_4945 of the code and f will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to any refunded assets f except as we have ruled above we express no opinion as to the tax consequences of these transactions under the cited provisions of the code or under any other provisions of the code because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the persons who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed garland a carter garland a carter manager exempt_organizations technical group on
